      Case 8:15-cv-01356-TDC Document 824 Filed 11/20/18 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MARYLAND


CLAUDIO DE SIMONE

     PlaintifVCounterclaim Defendant.

EXEGI PHARMA, LLC,



            V.

VSL PHARMACEUTICALS, INC.,

     Defendant/Counterclaim Plaintiff,            Civil Action No. TDC-15-1356

LEADIANT BIOSCIENCES, INC., and
ALFASIGMA USA, INC.

     Defendants,

            V.

DANISCO USA, INC.,

     Counterclaim Defendant.



                                   VERDICT FORM


I.   Breach of Contract

1.   What amount of compensatory damages, if any, do you award to Plaintiff Claudio De

     Simone ("Mr. De Simone") for the breach of the 2001 Patent License Agreement by VSL

     Pharmaceuticals, Inc. ("VSL")?


     ANSWER:                     0101,
      Case 8:15-cv-01356-TDC Document 824 Filed 11/20/18 Page 2 of 5



H.   Unjust Enrichment

2.   Do you find that VSL was unjustly enriched at the expense of Mr. De Simone through its

     continued use or sale of VSL#3 manufactured by Danisco?


     ANSWER:

                                     Yes                  No

     If your Answer to question 2 is "Yes," answer question 3. If your Answer to question 2
     is "No," do not answer question 3 and proceed directly to question 4.


     What amount, if any, do you award to Mr. De Simone for unjust enrichment by VSL?
                                           1Lk ) (C.2..
     ANSWER:                     $ )


     Do you find that Leadiant Biosciences, Inc. ("Leadiant") was unjustly enriched at the

     expense of Mr. De Simone through its continued use or sale of VSL#3 manufactured by

     Danisco?


     ANSWER:

                                     Yes                  No

     If your Answer to question 4 is "Yes," answer question 5. If your Answer to question 4
     is "No," do not answer question 5 and proceed directly to question 6.


     What amount, if any, do you award to Mr. De Simone for unjust enrichment by Leadiant?


     ANSWER:                     $   r12Cok



                                            2
       Case 8:15-cv-01356-TDC Document 824 Filed 11/20/18 Page 3 of 5



III.   False Advertising

6.     Do you find that Leadiant engaged in false advertising against ExeGi Pharma, LLC

       ("ExeGi") in violation of the Lanham Act?


       ANSWER:

                                    Yes                     No



7.     Do you find that Alfasigma engaged in false advertising against ExeGi in violation of the

       Lanham Act?


       ANSWER:

                                        Yes                   No


       If your Answer to question 7 is "Yes," answer question 8. If your Answer to question 7
       is "No," do not answer question 8 and proceed directly to question 9.


       What amount of compensatory damages, if any, do you award to ExeGi for false

       advertising by Alfasigma?



       ANSWER:                      $   \ -7,000,000


IV.    Breach of Fiduciary Duty

       Do you find that Mr. De Simone breached a fiduciary duty to VSL?


       ANSWER:

                                        Yes                   No


                                               3
      Case 8:15-cv-01356-TDC Document 824 Filed 11/20/18 Page 4 of 5




     If your Answer to question 9 is "Yes," answer question 10. If your Answer to question
     9 is "No," do not answer question 10 and proceed directly to question 11.


     What amount of compensatory damages, if any, do you award to VSL for Mr. De

     Simone's breach of fiduciary duty?


     ANSWER:



V.   Special Questions

     Do you find that Mr. De Simone breached a fiduciary duty to VSL by entering into the

     2014 Danisco Supply Agreement (Exhibit 402)?



     ANSWER:

                                   Yes                   No



     Do you find that Beth Park was an interested director or officer, as defined in Jury

     Instruction No. 29, when she approved the 2014 Danisco Supply Agreement (Exhibit

     402)?



     ANSWER:

                                   Yes                   No




                                           4
        Case 8:15-cv-01356-TDC Document 824 Filed 11/20/18 Page 5 of 5



13.    Do you find that Beth Park acted in good faith in approving the 2014 Danisco Supply

       Agreement (Exhibit 402) on behalf of VSL?



       ANSWER:

                                    Yes                     No




The Verdict Form is now complete.




11/2 oAb                                           ATc-hv\ct 6oSuLiith               -
Date/Time                                          Foreperson




                                            5
